Opinión concurrente emitida por el Juez
Asociado Señor Rebollo López,
a la cual se une el Juez Asociado Señor Alonso Alonso.
Concurrimos con la Sentencia dictada en el día de hoy por este Tribunal la cual confirma la emitida por el Tribu*428nal Superior de Puerto Rico, Sala de Guayama, que dejó sin efecto la institución de herederos del testamento otor-gado por la Sra. Eduviges Jordán Granel por preterición de heredero forzoso. Somos del criterio que por imperativo, o mandato, constitucional un hijo adoptado, cuyos padres ha-yan fallecido con posterioridad al advenimiento de la Cons-titución del Estado Líbre Asociado de Puerto Rico en el año 1952, es a todos los fines legales un heredero forzoso de sus padres adoptivos independientemente de la fecha en que éste fue adoptado e independientemente del hecho de que existan, o no, otros herederos forzosos; ello por la sencilla razón de que una vez entró en vigor nuestra Constitución todos los hijos son iguales ante la ley y, por ende, tienen los mismos derechos respecto al caudal relicto de sus padres. Ocasio v. Díaz, 88 D.P.R. 676 (1963).
En consecuencia, los hijos del adoptado igualmente tie-nen derecho, por mandato constitucional, a heredar de sus abuelos, o padres adoptivos de su progenitor, en sustitu-ción de su padre o madre fallecida, (1) no obstante el hecho de que puedan existir, o no, otros herederos forzosos. Dicho de otra forma, y de manera más sencilla, la Constitución del Estado Libre Asociado de Puerto Rico convirtió en in-oficiosa, o inexistente, la disposición del Art. 138 del Có-digo Civil, 31 L.P.R.A. see. 539, que requería que el hijo adoptado antes de la reforma llevada a cabo, y sus padres adoptivos, acudieran ante el Tribunal Superior en solicitud de que la adopción realizada le confiriera al adoptado todos los derechos de hijo biológico;(2) la validez de cuya disposi-*429ción legal inexplicablemente hoy ratifican las demás Opi-niones concurrentes emitidas en el presente caso.
HH
Elba Iris Vázquez Ramírez fue adoptada, mediante re-solución judicial a esos efectos de fecha 23 de julio de 1943, por el matrimonio compuesto por Joaquín Jiménez Matute y Eduviges Jordán Granel. Para esa fecha, nuestro ordena-miento jurídico disponía, en lo pertinente, que: (1) la adop-ción realizada no perjudicaría los derechos hereditarios de los herederos forzosos, los cuales derechos subsistirían como si la adopción no hubiera sido realizada, Art. 132 del Código Civil de Puerto Rico de 1930;(3) y (2) que el adop-tado tendría en la familia del adoptante los derechos y de-beres de un hijo legítimo, “con la excepción establecida en el artículo anterior”. Art. 133 del Código Civil de Puerto Rico de 1930.(4)
Esta anómala situación jurídica subsistió hasta el año 1947, año en que la Legislatura aprobó la Ley Núm. 353 de 13 de mayo de dicho año. Mediante la misma se eliminó del citado Art. 132 del Código Civil la terminología referente a que la adopción “no perjudicará en ningún caso los dere-chos que corresponden a los herederos forzosos”. Ello, na-turalmente, tuvo el efecto de equiparar, desde el punto de vista sucesoral, al hijo adoptado con el hijo biológico. Feliciano Suárez, Ex parte, 117 D.P.R. 402 (1986).
*430Seis (6) años más tarde, la Asamblea Legislativa aprobó la Ley Núm. 86 de 15 de junio de 1953 (31 L.P.R.A. sees. 531-539), legislación mediante la cual se equiparó total-mente al hijo adoptado con los hijos biológicos habidos en-tre dos (2) personas; estableciendo dicha legislación la forma y manera en que leen hoy día los antes citados Arts. 132 y 133 del Código Civil de Puerto Rico, 31 L.P.R.A. sees. 533 y 534.(5)
Ello no obstante, la Asamblea Legislativa de Puerto Rico incomprensiblemente "dejó en vigor” la diferencia existente, desde un punto de vista sucesoral, entre aquellas personas que fueron adoptadas antes de la vigencia de la Ley Núm. 353 de 13 de mayo de 1947 (31 L.P.R.A. sees. 533-534, 537 y 539n.) y los que fueron adoptados con pos-terioridad a la vigencia del referido estatuto. Estos últi-mos, conforme la Legislatura, tenían todos los derechos su-cesorales de un hijo biológico. Los primeros —esto es, los adoptados antes de la vigencia de la Ley Núm. 353, ante— no. Para poder tener igualdad de derechos, dichos adopta-dos, en unión a los padres adoptantes, venían obligados— conforme establece el vigente Art. 138 del Código Civil, ante — (6) a comparecer ante el Tribunal Superior en solicitud de que “la adopción ya celebrada se rija por las disposicio-nes de” la referida Ley Núm. 86, ante, de 1953.
En el día de hoy no podemos, como hacen las demás Opiniones concurrentes emitidas, ratificar la vigencia y va-lidez de dicha disposición estatutaria. No estamos de acuerdo.
*431r-H I — H
Como hemos podido notar, desde la incorporación a nuestro ordenamiento jurídico de las disposiciones estatu-tarias originales relativas a la adopción, el adoptado tenía en la familia del adoptante “los derechos y deberes y la consideración de un hijo legítimo (Enfasis suplido.) Art. 733 del Código Civil de 1930. Esto es, el hijo adoptado —aun antes de 1947— gozaba del status de hijo legítimo. Véase Valladares de Sabater v. Rivera Lazú, 89 D.P.R. 254 (1963).
Ello no obstante, el legislador le negó al hijo adoptado, hasta el año 1947, el derecho a reclamar su justa y equita-tiva participación en la herencia de sus padres adoptivos cuando existían, o concurrían a la misma, otros herederos forzosos. Aun después de así equipararlo, mediante la ci-tada Ley Núm. 353 de 1947, el legislador siguió discrimi-nando contra estos hijos, exigiendo que para que éstos, adoptados antes de 1947, pudieran tener derecho, como un heredero forzoso más, a participar en la herencia de sus padres adoptivos, tanto el adoptado como los adoptantes así tenían que solicitarlo del Tribunal Superior. Dicha dis-posición estatutaria en nuestra opinión, una vez entró en vigor nuestra Constitución, cesó de existir jurídicamente.
Como expresáramos en Almodóvar v. Méndez Román, 125 D.P.R. 218, 229 (1990):(7)
Hace más de dos décadas —mediante la decisión que emitié-ramos en Ocasio v. Díaz, 88 D.P.R. 676 (1963)— sostuvimos el derecho de todos los hijos a la absoluta igualdad de trato jurí-dico a base de los postulados de igualdad y dignidad del ser humano dimanantes de nuestra Constitución y de las disposi-ciones de la Ley Núm. 17 de 20 de agosto de 1952 (31 L.P.R.A. see. 441). Al así hacerlo, expresamos que carece “de validez toda disposición estatutaria y toda sentencia, decreto o fallo judicial que, en contravención con la letra de la Ley Número 17, única-mente le conceda, reconozca o atribuya al estado de hijo de un *432ser humano nada más que parte de los derechos unitarios de que disfruta el hijo llamado legítimo”. (Cita omitida, énfasis suplido y en el original.)
Y es que no puede ser de otra forma. La filiación, bien sea natural o por adopción, origina una serie de derechos y obligaciones entre los miembros de la familia. La misma da seguridad y publicidad al estado civil de la persona y como tal caracteriza su capacidad de obrar y el ámbito propio de su poder y responsabilidad. Véase E. Serna Meroño, La reforma de la filiación, Madrid, Ed. Montecorvo, 1985, pág. 25 esc. 1.
Ciertamente la Constitución de Puerto Rico proclama el principio de igualdad de los hombres ante la ley. Cónsonas con este mandato constitucional, las leyes pertinentes a la materia ante nuestra consideración tienen que promover la igualdad de trato jurídico para todos los hijos con "res-pecto a sus padres y a los bienes relictos por éstos Véase Ley Núm. 17 de 20 de agosto de 1952 (31 L.P.R.A. sec. 441).(8)
Debe mantenerse presente que en la filiación la equipa-ración se produce en cuanto a los efectos del estado de hijo. Luego del advenimiento de la Constitución de Puerto Rico, nuestro ordenamiento —por imperativo constitucional— le atribuye los mismos derechos, facultades, obligaciones, de-beres, incompatibilidades y prohibiciones, dentro de la fa-milia, a todo hijo; sea éste biológico o por adopción.
En fin, una vez se ha adquirido el estado o condición de hijo —en el presente caso, por la vía de la adopción— por mandato expreso de nuestra Constitución ningún hijo puede injustificadamente ser víctima de discrimen y todos están en igualdad de derechos respecto de sus padres y del caudal relicto de éstos; siendo la ley vigente a la fecha de la muerte del causante —en este caso, el 3 de febrero de 1985, *433fecha en que falleció la madre adoptante— la que deter-mina los derechos sucesorios. Véanse: Ocasio v. Díaz, ante; Martínez v. Vda. de Martínez, 88 D.P.R. 443 (1963); Cortés Córdova v. Cortés Rosario, 86 D.P.R. 117 (1962).
I — H I — 1 HH
En el presente caso, la adopción se llevó a cabo el 23 de julio de 1943. La hija adoptada pre murió a la madre adop-tante, quien falleció el 3 de febrero de 1985. Habiendo la causante fallecido con posterioridad a la vigencia de la Constitución de Puerto Rico, los derechos sucesorales de todos los hijos de la misma se rigen por la legislación vi-gente a la fecha de la muerte de dicha causante. Martínez v. Vda. de Martínez, ante; Cortés Córdova v. Cortés Rosario, ante.
Para esa fecha, nuestro ordenamiento no sólo prohibía el discrimen entre hijos sino que expresamente disponía la igualdad de derechos de éstos respecto a los bienes relictos por sus padres. 31 L.P.R.A. see. 441. En otras palabras, de haber estado viva la hija adoptada para la fecha de la muerte de su madre adoptiva, dicha hija adoptada tenía exactamente los mismos derechos sucesorales que un hijo biológico; esto es, era, por mandato constitucional, una “he-redera forzosa” de su madre adoptiva, no teniendo relevan-cia o importancia alguna el hecho de que existieran otros herederos forzosos como tampoco el hecho de que no se hubiera cumplido con el requerimiento de “petición de igualdad” exigido por el Art. 138 del Código Civil de Puerto Rico, ante.
Habiendo dicha hija adoptada fallecido con anterioridad a la fecha de la muerte de su madre adoptiva, los hijos de la primera advinieron a ser “herederos forzosos” de la ma-dre adoptiva de su progenitora en “representación” de ésta, Art. 896 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2644, con derecho a participar en la herencia de la *434adoptante. Véase Ex parte Smith et al., 14 D.P.R. 664 (1908). Ello, independientemente del hecho de que hubieran existido otros herederos forzosos de la madre adoptante.
Por las razones antes expresadas es que concurrimos con la Sentencia emitida por el Tribunal en el presente caso.
— O —

 Art. 896 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2644, el cual esta-blece que:
“Los nietos y demás descendientes heredarán por derecho de representación, y si alguno hubiese fallecido dejando varios herederos, la porción que le corresponda se dividirá entre éstos por partes iguales.” (Énfasis suplido.)


 El citado Art. 138 (31 L.P.R.A. see. 539) establece que:
“Las adopciones celebradas bajo la legislación anterior se regirán por dicha legislación y surtirán todos sus efectos según la misma, sin limitación de ningún género; Disponiéndose, que las partes que intervinieron originalmente en una adop-ción verificada con anterioridad a la vigencia de Ley, podrán recurrir al Tribunal Superior mediante petición a los efectos de que la adopción ya celebrada se rija por *429las disposiciones de esta Ley. El tribunal podrá aprobar la petición para que ésta surta efecto y tenga validez.” (Énfasis suplido.)


 El citado Art. 132 disponía:
“... La adopción no perjudicará en ningún caso los derechos que correspondan a los herederos forzosos, y que subsistirán como si la adopción no se hubiese verificado.” Código Civil de 1930.


 El referido Art. 133 establecía:
El adoptado tendrá en la familia del adoptante los derechos y deberes y la consideración de un hijo legítimo, con la excepción establecida en el artículo anterior.” Código Civil de 1930.


 Los vigentes Arts. 132 y 133 del Código Civil establecen:
Artículo 132 — “El adoptado será considerado para todos los efectos legales como un hijo legítimo del adoptante. El adoptante será considerado como el padre legítimo del adoptado”. 31 L.P.R.A. see. 533.
Artículo 133 — “Con [la] adopción cesarán todos los derechos, deberes y obliga-ciones del adoptado en su familia natural o biológica y los de ésta con el adoptado”. 31 L.P.R.A. see. 534.


 Véase escolio Núm. 2.


 90 J.T.S. 11.


 Establece la referida Ley Núm. 17 de 20 de agosto de 1952 que: “Todos los hijos tienen respecto a sus padres y a los bienes relictos por éstos, los mismos dere-chos que corresponden a los hijos legítimos.” 31 L.P.R.A. see. 441.